NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



LEORN WALDEN, DOC #R69247,       )
                                 )
           Appellant,            )
                                 )
v.                               )         Case No. 2D18-3942
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed July 19, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico,
Judge.

Howard L. Dimmig, II, Public Defender,
and Maureen E. Surber, Assistant
Public Defender, Bartow, for Appellant.

PER CURIAM.


              Affirmed.


CASANUEVA, BADALAMENTI, and SMITH, JJ., Concur.